NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


DENISE BATTLES, DOC #R62614,              )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D17-3929
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Chris Helinger, Judge.




PER CURIAM.


              Affirmed.



CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.